AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL. CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                 V.                                   ·(For Offenses Committed On or After November l, 1987)
              DOMANIECE LATRICE ROY (I)
                                                                         Case Number:        3:16-CR-07113-BTM

                                                                      Alexander Fuqua
                                                                      Defendant's Attorney
REGISTRATION NO.                 17080-380
 •-
THE DEFENDANT:
 IZI admitted guilt to, violation of allegation(s) No.      4 and 5
                                                           ----------------------
•     was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                  N atnre of Violation

               4                   Failure to report law enforcement contact
               5                   Failure to report law enforcement contact




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     July 7 2021
                                                                     Date of Imposition of Sentence

                                                                       .B
                                                                     HON. B                  MOSKOWITZ
                                                                     UNITED STA ES DISTRICT JUDGE
 '   .
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                   DOMANIECE LATRICE ROY (1)                                             Judgment - Page 2 of 5
CASE NUMBER:                 3:16-CR-07113-BTM

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served (114 Days).




•        Sentence imposed pursuant to Title 8 USC Section 1326(b).
•        The court makes the following recommendations to the Bureau of Prisons:




•        The defendant is remanded to the custody of the United States Marshal.

•        The defendant shall surrender to the United States Marshal for this district:
         •     at
                  ---------                  A.M.            on
                                                                  -------------------
         D     as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•        Prisons:
         •     on or before
         D as notified by the United States Marshal.
         D as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:
                                                                     .   '                           ,   .   . '. f


         Defendant delivered on
                                  -----------,--- to
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                                3:16-CR-07113-BTM
      '   .
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:               DOMANIECE LA TRICE ROY ( 1)                                                   Judgment- Page 3 of5
     CASE NUMBER:             3: 16-CR-07113-BTM

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
  Two (2) Years



                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    IZIThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                    STANDARD CONDITIONS OF SUPERVISION
                                                                                                        3:16-CR-07113-BTM
  AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

   DEFENDANT:                 DOMANIECE LATRICE ROY ( 1)                                                              Judgment - Page 4 of 5
   CASE NUMBER:               3: 16-CR-07113-BTM


 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.                                                         -

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer atleast IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 ho.urs of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    infonnant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                    3:16-CR-07113-BTM
. '

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DOMANIECE LATRICE ROY (I)                                                 Judgment - Page 5 of 5
CASE NUMBER:              3:16-CR-07113-BTM

                                   SPECIAL CONDITIONS OF SUPERVISION
      I. Not enter the Republic of Mexico without written permission of the Court or probation officer.
      2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
      3. Not possess any narcotic drug or controlled substance without a lawful medical prescription, under Federal Law.
   4. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone,
       computer or other electronic communication or data storage devices or media effects, conducted by a
       United States Probation Officer or any federal, state, or local law enforcement officer, at any time with
       or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may
       be grounds for revocation; you shall warn any other residents that the premises may be subject to
       searches pursuant to this condition.
  5. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
       can communicate data via modem, dedicated connections or cellular networks, and their peripheral
       equipment, without prior approval by the court or probation officer, all of which are subject to search
       and seizure. The offender must consent to installation of monitoring software and/or hardware on any
      computer or computer-related devices owned or controlled by the offender that will enable the probation
      officer to monitor all computer use and cellular data.
  6. Unmonitored laptop computers may be stored in Ms. Roy's residence and used by her children. Ms. Roy
      is not permitted to use the computers for her own personal use. These laptop computers are subject to
      inspection by U.S. Probation, and any passwords must be provided to U.S. Probation upon request.
  7. Not accept or commence employment or volunteer activities without prior approval of the probation
      officer, and employment should be subject to continuous review and assessment by the probation
      officer.
  8. Provide complete disclosures of personal and business financial records to the probation officer as
      requested.
  9. Not associate with prostitutes or pimps and/or loiter in areas frequented by those engaged in prostitution.
  10. Not have any contact with Mr. Washington and his family (except their child only). Stay½ mile away
      from Mr. Washington and his family.
  11. Remain in your place of residence for a period of 150 days, except while working at verifiable
      employment, attending religious services, or undergoing medical treatment for herself or her children or
      any such other reasons approved by the probation officer. The defendant shall be subject to electronic
      monitoring.
  12. The defendant shall not associate with any child or children under the age of 18 (other than her own
      children), except in the presence and supervision of an adult. specifically designated in writing by the
      probation officer. The probation officer will notify the designated adult ofrisks occasioned by the
      defendant's criminal record or personal history or characteristics. The defendant shall permit the
      probation officer to make such notifications.




                                                                                                 3:16-CR-07113-BTM
